Title: From Thomas Boylston Adams to Abigail Smith Adams, 14 April 1802
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother.
Philadelphia 14th: April 1802

My brother enclosed me Alibone’s bill for flour sent to you, & about which you wrote to me. I will pay it and send you a receipt, very soon.
You enquired in one of your last letters, who is Mr. Hemphill that so much distinguished himself by his speech on the judiciary law? He is a young man, from the County of Chester, who was bred to the bar, studied in the Country and until sent to Congress, practised in one of the Counties. He is of a Quaker family and of course commanded all the interest of the fraternity, in his District. The speech he made on this occasion, was, I believe the first he ever made in a legislative body. I think it has been surpassed by no one. I understand that a complete collection of all that has been said in both houses on this great question, will be published in a volume; when it appears I will send you a copy.
The election in Massachusetts, I am happy to see is in a promising train. Mr: Adams is elevated to the rank of State Senator, and I am willing he should be. I have no doubt he will be solicited, at the next election for members of Congress to run against Eustis, and I have as little doubt, that he will obtain permission to do so, from his family friends, but I think he will not consent to the arrangement; at least I hope he will not. Let him be any thing that he can, where he is, but never suffer himself to be sent away, out of New England.
I have nothing special to communicate, at present; but having kept my letter a day longer than I intended, gives me an opportunity to enclose Allibone’s Receipt.
With best remembrance to my father, I am / your Son
T B Adams